DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Catanese on 07/29/2021.

The application has been amended as follows: 
Make Claim 3 dependent on Claim 1.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 1 and Fig. 2 should be identified as PRIOR ART.  The Applicant has submitted amended drawings as per the OA.Appendix attached to this Office Action.

Reasons for Allowance
Claims 1, 3-6, 8-9, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether alone or in combination, does not expressly teach a support unit that supports a substrate with a lift pin, a lift pin hole, a gas line, an electrostatic chuck, an electrode plate, an insulation plate, and a supply line branched from the gas line to the pin hole and in the insulation plate, and specifically does not have a teaching where the branch is in the insulation plate, nor is there a motivation to place the branch in the insulation plate. Specifically, though the branch line is known, placing the branch line in an insulation plate is not expressly taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716